Title: From James Madison to Albert Gallatin, 2 November 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Novr. 2d. 1807.

I have the honor to request that you cause a warrant to be issued in favor of James Davidson for five thousand dollars, payable out of the appropriations for Barbary purposes.  The said James Davidson, being the holder of the enclosed bill of Exchange of Tobias Lear, Consul General of the United States at Algiers, on the Secretary of State, for that amount, and dated the 12th. of February last.  The said T. Lear to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

